DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art of record (US9951919B2) teaches:
a projection device (3, see figure 3a) for a motor vehicle headlight, wherein the projection device (3) is configured to project light from at least one light source (2) associated with the projection device (3) in a region in front of a motor vehicle in the form of at least one light distribution, wherein the projection device (3)
- has an input lens system (30) having a number of micro-input lenses that are preferably arranged in an array,
- an output lens system ( 40) having a number of micro-output lenses that are preferably arranged in an array,
wherein exactly one micro-output lens is associated with each micro-input lens, wherein the micro-input lenses are designed in such a way and/or the micro-input lenses and the micro-output lenses are arranged relative to one another in such a way that substantially all of the light emitted from a micro-input lens enters only the associated micro-output lens, and wherein the light pre-shaped by the micro-input lenses is projected by the micro-output lenses into a region in front of the motor vehicle in the form of at least one light distribution.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/Primary Examiner, Art Unit 2875